DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 17 May 2021 has been entered.  Claims 1-5, 10, 12-15, 17-19, 32-33, 35, 37-38, 43, 45-46, and 48-49 remain pending in the application.  Claims 1-5, 10, 12-15, 17-19, 32-33, 35, 37-38, 45-46, and 48 were previously allowed.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Final Office Action dated 20 April 2021.
Allowable Subject Matter
Claims 1-5, 10, 12-15, 17-19, 32-33, 35, 37-38, 43, 45-46, and 48-49 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-5, 10, 12-15, 17-19, 32-33, 35, 37-38, 45-46, and 48 were previously allowed for the reasons set forth in the Final Office Action dated 20 April 2021.
Claims 43 and 49 have been amended to overcome the 112(a) rejection set forth in the Final Office Action dated 20 April 2021.  Further, the prior art fails to disclose a fluid filter having an inlet with a limiting dimension representing a minimum spacing between opposing points along a perimeter delineating the inlet and a plurality of further inlets having a width, wherein the ration of the inlet limiting dimension to the further inlet width is at least 3.9:1, in combination with the other recited elements of claim 43.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752